AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Eastern District of North Carolina

 

 

ot Manuel Torres, : )
Plaintiff )
Vv. ) Case No. 5:19-CV-327-FL
Tracy Lynn Carter, in his official capacity as Lee Coun )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff Manuel Torres

Date: October 29, 2019 s/ Jonathan D. Gibbs
Attorney's signature

 

Jonathan D. Gibbs (OBN 0094455)

Printed name and bar number

Gibbs & Associates Law Firm, LLC
6398 Thornberry Court
Mason, OH 45040
Address

jgibbs@gibbs-lawfirm.com

 

E-mail address

513-234-5545

 

Telephone number

888-500-4638

 

FAX number

Case 5:19-cv-00327-FL Document 19 Filed 10/30/19 Page 1 of 1

 
